Order:
The records in the office of the Clerk of The Supreme Court show that, on November 11, 1975, Robert Joseph Burke was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated February 5, 1981, Robert Joseph Burke submitted his resignation from the South Carolina Bar. Mr. Burke’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Robert Joseph Burke be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
*532February 5, 1981
South Carolina Bar 1321 Bull Street P. O. Box 11039 Columbia, SC 29211
Dear Sir:
Pursuant to Article 1.1(b), I hereby submit my resignation from the South Carolina Bar. This resignation is submitted because I am now a member of the Washington State Bar and do not expect to- return to the state of South Carolina.
Thank you for your cooperation in this matter.
Very truly yours,
/s/ Robert J. Burke